F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             DEC 8 1998
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    CHARLENE BAILEY,

                Plaintiff-Appellant,

    v.                                                     No. 98-5022
                                                     (D.C. No. 96-CV-1055-J)
    KENNETH S. APFEL, Commissioner,                        (N.D. Okla.)
    Social Security Administration, *

                Defendant-Appellee.




                            ORDER AND JUDGMENT            **




Before PORFILIO, BARRETT,              and KELLY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      Pursuant to Fed. R. App. P. 43(c)(2), Kenneth S. Apfel is substituted for
John J. Callahan, former Acting Commissioner of Social Security, as the
defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Plaintiff-appellant Charlene Bailey appeals the denial of her application for

Supplemental Security Income disability benefits. We exercise jurisdiction under

42 U.S.C. § 405(g) and affirm.

       Plaintiff alleges disability because of a severe mental impairment, arthritis

and a positive diagnosis for hepatitis C.   1
                                                The Administrative Law Judge (ALJ)

found at step two of the sequential evaluation process that plaintiff had no

impairment or combination of impairments which significantly limit her ability to

perform basic work-related functions. We review this decision to determine only

whether the relevant findings are supported by substantial evidence and whether

the Commissioner applied correct legal standards.       See Hargis v. Sullivan , 945

F.2d 1482, 1486 (10th Cir. 1991). “Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Id. We cannot reweigh the evidence or substitute our judgment for that of the


1
       Plaintiff’s case before the ALJ was primarily based on her alleged disabling
alcoholism. Since her hearing before the ALJ, the social security statutes have
been amended to deny benefits in certain circumstances to persons suffering from
alcoholism or drug addiction.    See 42 U.S.C. § 1382c(a)(3)(J). In affirming the
denial of benefits, the district court did not rely on the Commissioner’s
alcoholism argument because the ALJ did not conduct the analysis or make the
findings required by the Commissioner’s own regulations.      See 20 C.F.R.
§ 416.935. Plaintiff does not argue on appeal that she is disabled because of
alcoholism.

                                            -2-
Commissioner. See id. On appeal, plaintiff argues that (1) the Commissioner did

not properly consider her hepatitis C as a separate impairment from her hepatitis

B; 2 (2) the ALJ failed to properly evaluate her mental impairment; and (3) the

ALJ failed to properly develop the record regarding her diagnosed arthritis.

       The record shows that plaintiff had positive hepatitis C antibodies for

approximately twenty months. By November 1995, Dr. Michael Scott found this

condition to be suggestive of a chronic state. While he noted that plaintiff’s liver

functions were normal as of June 1995, Dr. Scott also noted that “[t]reatment for

chronic or active hepatitis C with      interferon may be helpful in some cases to

induce remission.” R. Vol. II at 173.

       It is the plaintiff’s burden to prove disability.   Hawkins v. Chater , 113 F.3d

1162, 1164 (10th Cir. 1997). In order to demonstrate at step two that an

impairment is severe, plaintiff must show that it “significantly limits [her]

physical or mental ability to do basic work activities.” 20 C.F.R. § 416.920(c).

While we have characterized this showing as “de minimis,”        see Hawkins ,

113 F.3d at 1169, the mere presence of a condition or ailment documented in the

record is not sufficient to prove that the plaintiff is significantly limited in the

ability to do basic work activities,    see Hinkle v. Apfel , 132 F.3d 1349, 1352 (10th



2
      The evidence regarding plaintiff’s hepatitis C was not before the ALJ but
was presented later to the Appeals Council.

                                               -3-
Cir. 1997). Unfortunately for plaintiff, there is nothing more in the record

regarding her hepatitis C than the evidence reviewed above. There is no evidence

of any functional component associated with the presence of her hepatitis C.

Accordingly, there was substantial evidence to support the Commissioner’s

conclusion that plaintiff’s hepatitis was not a severe impairment.

      Plaintiff next argues that the ALJ improperly evaluated her alleged mental

disorder. In reviewing the record, the ALJ took note of plaintiff’s affective

disorder and the diagnoses of personality disorder with schizoid features and mild

depressive disorder. He noted also, however, that “examination indicates that

there are no abnormal thought processes and no significant suicidal ideation. . . .”

R. Vol. II at 24. The ALJ further observed that “[t]he consultative examiners

were unable to find significant impairments, and cited only the alcohol abuse and

affective disorder, based on her reports of drinking and history of treatments for

mental disorders, but she currently denies any symptoms.”     Id. This is a faithful

recap of the record evidence.

      Plaintiff received two consultative mental examinations. Both examiners

completed a Psychiatric Review Technique (PRT) form, and both concluded that

plaintiff had no severe impairment.   See id. at 41, 58. Plaintiff asserts that the

ALJ ignored a medical opinion on one of these forms that her mental impairment

causes moderate difficulties in her ability to maintain social functioning. While


                                          -4-
Dr. Bernard Pearce did indicate this limitation, he also concluded in two other

places on the form that, overall, plaintiff had no severe impairment.     See id. at 58,

67. The ALJ did not err in refusing to find that this single observation

established a severe mental impairment.

       As is required at every adjudicative step of the disability determination

process where a mental impairment is alleged, the ALJ completed a PRT form

which he attached to his decision. Plaintiff charges that the ALJ did not discuss

his conclusions or link those conclusions to specific evidence. We disagree.

       In his decision, the ALJ specifically stated that plaintiff’s affective disorder

did not cause significant vocational limitations.    See id. at 23. He also discussed

the findings of the two consultative examiners who concluded that plaintiff did

not have a severe mental impairment.       See id. at 41, 58. The ALJ’s PRT form is

simply a synthesis of the evidence in the record. Where the categories presented

on the PRT form were inadequate to accurately describe plaintiff’s circumstances,

the ALJ added comments on the line marked “other.”         See id. at 28-29. All of

these clarifying comments find support in the record.      Thus, the ALJ performed

an adequate legal analysis of plaintiff’s mental condition.

       Finally, plaintiff argues that the ALJ breached his duty to develop the

record when he ordered a consultative examination of plaintiff’s arthritis without

also ordering x-rays. This argument is also without merit. Plaintiff was


                                             -5-
diagnosed with chronic arthritis of the hip and lower back in November 1993

despite walking without difficulty and presenting no acute pain or distress.      See

id. at 147. Presumably based on this evidence and plaintiff’s allegations of

disabling arthritic pain, a consultative exam was ordered. That exam, done in

October of 1994, identified some tenderness in the right shoulder and the

lumbodorsal area. Plaintiff’s gait was normal to speed, stability, and safety and

she had no difficulty getting on and off the examining table.      See id. at 110-11.

There was no joint deformity or swelling.      See id. at 111. The consultative

physician did not diagnose arthritis.

       The ALJ’s duty to order a consultative examination is triggered when the

plaintiff has advanced evidence “sufficient to suggest a reasonable possibility that

a severe impairment exists,”   see Hawkins , 113 F.3d at 1167. “The ALJ does not

have to exhaust every possible line of inquiry in an attempt to pursue every

potential line of questioning. The standard is one of reasonable good judgment.”

Id. at 1168. Given the overwhelmingly normal results of plaintiff’s range of

motion studies and the presence of only slight pain and tenderness in the

lumbodorsal area from the consultative exam and her treating physician’s

observation that she walked without difficulty and presented no acute pain or

distress, there was no need for the ALJ to order x-rays. Plaintiff’s suggestion that

her indigence prevented her from obtaining x-rays is belied by the medical record,


                                            -6-
which indicates that she has been able to obtain significant medical care

throughout the years despite her lack of funds.

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                        -7-